 

Exhibit 10.3

ASSET PURCHASE AGREEMENT

AMONG

ACTAVIS GROUP PTC EHF

ACTAVIS LLC

AND

SAGENT PHARMACEUTICALS, INC.

DATED AS OF

JUNE 15, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

 

1

 

 

 

 

 

SECTION 1.1.

 

Definitions

 

1

SECTION 1.2.

 

Interpretation

 

6

SECTION 1.3.

 

Currency

 

6

SECTION 1.4.

 

Incorporation by Reference and Supremacy of FTC Order

 

8

 

 

 

ARTICLE II. SALE AND PURCHASE OF TRANSFERRED ASSETS

 

7

 

 

 

 

 

SECTION 2.1.

 

Purchase and Sale

 

7

SECTION 2.2.

 

Transferred Assets

 

7

SECTION 2.3.

 

Assumption of Certain Liabilities and Obligations

 

8

SECTION 2.4.

 

License to Certain Product Technology

 

8

SECTION 2.5.

 

Covenant Not to Sue.

 

9

SECTION 2.6.

 

Nonassignable Assets.

 

9

 

 

 

ARTICLE III. PURCHASE PRICE

 

9

 

 

 

 

 

SECTION 3.1.

 

Purchase Price

 

9

SECTION 3.2.

 

Allocation of Purchase Price

 

9

SECTION 3.3.

 

Transfer Taxes

 

9

 

 

 

ARTICLE IV. THE CLOSING

 

10

 

 

 

 

 

SECTION 4.1.

 

Closing Date

 

10

SECTION 4.2.

 

Transactions to Be Effected at the Closing

 

10

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLER

 

10

 

 

 

 

 

SECTION 5.1.

 

Seller Organization; Good Standing

 

10

SECTION 5.2.

 

Authority; Execution and Delivery

 

10

SECTION 5.3.

 

Consents; No Violation, Etc.

 

11

SECTION 5.4.

 

Title to Transferred Assets

 

11

SECTION 5.5.

 

Litigation

 

11

SECTION 5.6.

 

Regulatory Issues

 

12

SECTION 5.7.

 

No Brokers

 

12

SECTION 5.8.

 

Exclusive Representations and Warranties

 

12

SECTION 5.9.

 

Regulatory Commitments

 

12

SECTION 5.10.

 

Contracts to be Assumed; Customers

 

12

SECTION 5.11.

 

Inventory.

 

13

SECTION 5.12.

 

Assets.

 

13

SECTION 5.13.

 

Absence of Certain Changes.

 

13

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF BUYER

 

13

 

 

 

 

 

SECTION 6.1.

 

Buyer’s Organization; Good Standing

 

13

SECTION 6.2.

 

Authority; Execution and Delivery

 

13

SECTION 6.3.

 

Consents; No Violations, Etc.

 

13

SECTION 6.4.

 

Litigation

 

14

SECTION 6.5.

 

Development

 

14

SECTION 6.6.

 

No Brokers

 

14

SECTION 6.7.

 

Availability of Funds

 

14

SECTION 6.8.

 

Solvency

 

14

SECTION 6.9.

 

Independent Investigation; No Seller Warranty

 

15

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE VII. CERTAIN COVENANTS AND AGREEMENTS OF SELLER 

 

15

 

 

 

 

 

SECTION 7.1.

 

Conduct of Business Until Closing

 

15

SECTION 7.2.

 

Post-Closing Orders and Payments

 

16

SECTION 7.3.

 

Technology Transfer; Assistance with Buyer Regulatory Filings

 

16

SECTION 7.4.

 

Seller’s NDC Numbers

 

16

SECTION 7.5.

 

Competition

 

16

SECTION 7.6.

 

Sales Data; Customer

 

17

 

 

 

ARTICLE VIII. CERTAIN COVENANTS AND AGREEMENTS

 

17

 

 

 

 

 

SECTION 8.1.

 

Insurance

 

17

SECTION 8.2.

 

Books and Records

 

17

SECTION 8.3.

 

Confidentiality

 

17

SECTION 8.4.

 

Assumption of Regulatory Commitments

 

18

SECTION 8.5.

 

Bulk Transfer Laws

 

18

SECTION 8.6.

 

Buyer NDC Numbers; Buyer Trademarks and Buyer Trade Dress Changes

 

18

SECTION 8.7.

 

Response to Medical Inquiries and Products Complaints

 

18

SECTION 8.8.

 

Transition of Manufacturing Services.

 

18

SECTION 8.9.

 

Use of Transferred Assets

 

18

 

 

 

ARTICLE IX. OTHER COVENANTS AND AGREEMENTS

 

19

 

 

 

 

 

SECTION 9.1.

 

Trade Returns, Medicaid Rebates, Chargebacks

 

19

SECTION 9.2.

 

Adverse Experience Reports

 

19

SECTION 9.3.

 

Transfer of Product ANDAs, Etc.

 

19

SECTION 9.4.

 

Further Action; Consents; Filings

 

20

SECTION 9.5.

 

Compliance with the Federal Trade Commission Decision

 

20

SECTION 9.6.

 

Representations to Customers.

 

20

SECTION 9.7.

 

Preservation of Data Room.

 

20

 

 

 

ARTICLE X. CONDITIONS PRECEDENT

 

21

 

 

 

 

 

SECTION 10.1.

 

Conditions to Each Party’s Obligations

 

21

SECTION 10.2.

 

Conditions to Obligations of Buyer

 

21

SECTION 10.3.

 

Conditions to the Obligations of Seller

 

21

 

 

 

ARTICLE XI. TERMINATION, AMENDMENT AND WAIVER

 

22

 

 

 

 

 

SECTION 11.1.

 

Termination

 

22

SECTION 11.2.

 

Amendments and Waivers

 

23

SECTION 11.3.

 

Rescission

 

23

SECTION 11.4.

 

Modification

 

23

 

 

 

ARTICLE XII. INDEMNIFICATION

 

23

 

 

 

 

 

SECTION 12.1.

 

Survival

 

23

SECTION 12.2.

 

Indemnification by Seller

 

24

SECTION 12.3.

 

Indemnification by Buyer

 

24

SECTION 12.4.

 

Limitations.

 

24

SECTION 12.5.

 

Procedure

 

25

SECTION 12.6.

 

Adjustment to Purchase Price.

 

26

 

 

 

ARTICLE XIII. GENERAL PROVISIONS

 

26

 

 

 

 

 

SECTION 13.1.

 

Expenses

 

26

SECTION 13.2.

 

Further Assurances and Actions

 

26

SECTION 13.3.

 

Notices

 

27

SECTION 13.4.

 

Headings

 

29

SECTION 13.5.

 

Severability

 

29

SECTION 13.6.

 

Counterparts

 

29

- ii -

--------------------------------------------------------------------------------

 

SECTION 13.7.

 

Entire Agreement; No Third-Party Beneficiaries

 

29

SECTION 13.8.

 

Governing Law

 

29

SECTION 13.9.

 

Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL

 

29

SECTION 13.10.

 

Specific Performance

 

30

SECTION 13.11.

 

Allergan

 

30

SECTION 13.12.

 

Publicity

 

30

SECTION 13.13.

 

Assignment

 

30

 

Exhibit A

 

Assignment and Assumption Agreement

Exhibit B

 

Bill of Sale

Exhibit C

 

Products

Exhibit D

 

Supply Agreement

Exhibit E

 

Purchase Price Allocation

Appendix I

 

Proposed Order/Final Order

Appendix II

 

Provisions from Order

 

 

 

 

 

 

- iii -

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 15, 2016 (the
“Effective Date”), is made by and among Sagent Pharmaceuticals, Inc., a Wyoming
corporation (“Buyer”), Actavis Group PTC Ehf., an Iceland einkahlutafelag
(“Actavis PTC”) and Actavis LLC, a Delaware limited liability company (“Actavis
LLC” and, together with Actavis PTC, each a “Seller” and, collectively, the
“Sellers”).

WHEREAS, the FTC staff has raised the concern that the proposed acquisition (the
“Proposed Allergan Transaction”) of certain businesses and assets of Allergan
plc (“Allergan”) by Teva Pharmaceutical Industries Ltd. (“Teva”), pursuant to
the Allergan Agreement, is likely to produce anticompetitive effects in the
alleged relevant product market(s) in the United States for the generic
pharmaceutical products listed on Exhibit C (other than Argatroban and as such
products are more specifically identified in this Agreement), which would not be
in the public interest, including, but not limited to, by eliminating
competition between Teva and Allergan;

WHEREAS, in order to resolve the concerns raised by the FTC staff in these
alleged product markets in the United States, Sellers have agreed to enter into
this Agreement with Buyer to divest certain assets related to these products to
Buyer, and to permit Buyer to replace the lost competition by manufacturing,
marketing and selling the generic products referred to above into the respective
alleged product markets;

WHEREAS, the FTC has or is about to issue an Order governing the scope, nature,
extent and requirements of this Agreement;

WHEREAS, Sellers sell the Products (as defined herein) commercially and/or have
a Product ANDA (as defined herein) filed with the FDA with respect to the
Products;

WHEREAS, upon and subject to the Allergan Closing, Sellers desire to sell to
Buyer, and Buyer desires to purchase from Sellers, certain Transferred Assets
(as defined herein) related to the Products within the Territory (as defined
herein), all upon the terms and subject to the conditions hereinafter set forth;
and

WHEREAS, concurrently with the execution of this Agreement, an Affiliate of the
Sellers entered into an asset purchase agreement with Buyer related to the Order
(the “Other Acquisition Agreement”), pursuant to which such Affiliate of Sellers
have agreed to sell to Buyer, and Buyer has agreed to purchase from such
Affiliate of Sellers, certain Transferred Assets (as defined in the Other
Acquisition Agreement) related to the Products (as defined in the Other
Acquisition Agreement) within the Territory (as defined in the Other Acquisition
Agreement), all upon the terms and conditions set forth therein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Definitions

As used in this Agreement, the following terms have the meanings set forth
below:

“Affiliate” means any Person that controls, is controlled by, or is under common
control with the applicable Person.  For purposes of this definition, “control”
shall mean: (a) in the case of corporate entities, direct or indirect ownership
of more than fifty percent (50%) of the stock or shares entitled to vote for the
election of directors, or otherwise having the power to control or direct the
affairs of such Person; and (b) in the case of non-corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the equity interest or
the power to direct the management and policies of such noncorporate entities.

 

--------------------------------------------------------------------------------

 

“Agreement” has the meaning set forth in the preamble.

“Allergan” has the meaning set forth in the recitals.

“Allergan Agreement” means the Master Purchase Agreement dated as of July 26,
2015 by and between Allergan and Teva, as it may be amended from time to time.

“Allergan Closing” means the closing of the Proposed Allergan Transaction
pursuant to the Allergan Agreement.

“Ancillary Agreements” means, collectively, the Supply Agreement, the Bill of
Sale, and the Assignment and Assumption Agreement.

“Argatroban” means generic Argabtroban Injection, 100mg / mL, 2.5 mL vial with
the Product ANDA number 206587.

“Assigned Contracts” means the Contracts set forth on Schedule 2.2(a)(vi)
hereto, but solely with respect to the applicable Product, or Contracts or
arrangements conferring substantially equivalent rights with respect to the
applicable Products.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement to be executed and delivered by Buyer and the applicable Seller(s) at
Closing, substantially in the form of Exhibit A.

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

“Bill of Sale” means a bill of sale to be executed and delivered by the
applicable Seller(s) to Buyer at Closing, substantially in the form of Exhibit
B.

“Business Day” means any day other than a Friday, Saturday, Sunday or other day
on which banks in the U.S. or Israel are permitted or required to close by Law.

“Buyer” has the meaning set forth in the preamble.

“Buyer Indemnified Parties” has the meaning set forth in Section 12.2.

“Buyer NDC Numbers” has the meaning set forth in Section 8.6.

“Buyer Officer’s Certificate” means a certificate, dated the Closing Date, duly
executed by an authorized officer of Buyer, reasonably satisfactory in form to
the Sellers, as to the satisfaction of the conditions set forth in Sections
10.3(a) and (b).

“Buyer Returns” has the meaning set forth in Section 9.1(a).

“Closing” and “Closing Date” have the respective meanings set forth in Section
4.1.

“Confidentiality Agreement” means the Confidentiality Agreement between Seller
and Buyer, dated September 24, 2015.

“Contracts” means contracts, leases, licenses, indentures, agreements, purchase
orders and all other legally binding arrangements, whether in existence on the
date hereof or subsequently entered into, including all amendments thereto.

“Customer List” has the meaning set forth in Section 5.10(c) hereof.

- 2 -

--------------------------------------------------------------------------------

 

“Customers” means customers that have purchased the Products during the six (6)
month period prior to the date hereof.

“Deductible” has the meaning set forth in Section 12.4(b).

“Direct Cost” means the cost of (i) direct labor and direct material used and
(ii) all other reasonable out of pocket expenses, in each case, to provide the
relevant assistance or service.

“Disclosing Party” has the meaning set forth in Section 8.3.

“Effective Date” has the meaning set forth in the preamble.

“Encumbrance” means, with respect to any asset, any imperfection of title,
mortgage, charge, lien, security interest, easement, right of way, pledge or
encumbrance of any nature whatsoever.

“Excluded Assets” has the meaning set forth in Section 2.2(b).

“Excluded Liabilities” has the meaning set forth in Section 2.3(b).

“Exhibits” means, collectively, the Exhibits referred to throughout this
Agreement.

“Expiration Date” has the meaning set forth in Section 12.1.

“FDA” means the U.S. Food and Drug Administration or any successor United States
governmental agency performing similar functions with respect to pharmaceutical
products.

“Finished Goods” means each of the Products, respectively, packaged, labeled and
ready for distribution and sale in finished form.

“FTC” means the U.S. Federal Trade Commission.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Entity” means any nation or government or any court,
administrative agency or commission or other governmental authority, body or
instrumentality, whether U.S. (federal, state, country, municipal or other) or
non-U.S.

“Governmental Rule” means any Law, judgment, order, decree, statute, ordinance,
rule or regulation enacted, issued or promulgated by any Governmental Entity.

“Indemnified Party” has the meaning set forth in Section 12.3.

“Indemnifying Party” has the meaning set forth in Section 12.5(a).

“Knowledge” of (i) Seller means all such facts, circumstances or other
information, of which Daniel Motto, Sr. (SVP, Business Development & Portfolio
Management) and Eric Schumacher (VP Business Development) are actually aware and
(ii) Buyer means all such facts, circumstances or other information, of which
Michael Ward (Chief Legal Officer and Corporate Secretary) and Jonathon Singer
(Chief Financial Officer and Executive Vice President) are actually aware.

“Law” means each federal, state, provincial, municipal, local, or foreign law,
statute, ordinance, order, determination, judgment, common law, code, rule,
official standard, or regulation, enacted, enforced, entered, promulgated, or
issued by any Governmental Entity.

- 3 -

--------------------------------------------------------------------------------

 

“Liabilities” means any and all debts, liabilities and obligations of any kind,
nature, character or description, whether accrued or fixed, absolute or
contingent, matured or unmatured, or known or unknown, including those arising
under any Governmental Rule or action and those arising under any Contract,
arrangement, commitment or undertaking, or otherwise.

“License” has the meaning set forth in Section 2.4(a).

“Losses” means any and all damages, losses, Liabilities, claims, judgments,
penalties, payments, interest, costs and expenses (including reasonable and
documented legal fees, accountants’ fees and expert witnesses’ fees and expenses
incurred in investigating and/or prosecuting any claim for indemnification).

“Material Adverse Effect” means an effect which has had or would reasonably be
expected to have, a materially adverse effect on the Transferred Assets or
Product Technology taken as a whole, but will not include (a) any adverse change
or effect due to changes in conditions generally affecting (i) the healthcare
industry or (ii) the United States economy as a whole, or (b) any change or
adverse effect caused by, or relating to (i) the commencement, occurrence,
continuation, or intensification of any national or international political
conditions, including the engagement by the United States or any other country
or group in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States or any other country, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment, or personnel of the United States or any other country
or group, (ii) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iii) any changes in Law or accounting rules (including GAAP) or the
enforcement, implementation or interpretation thereof, (iv) the occurrence,
continuation or intensification of any earthquakes, hurricanes, pandemics, or
other natural disasters, or any other force majeure event, whether or not caused
by any Person, or any national or international calamity or crisis, (v)
compliance with the terms of, or the taking of any action required by, this
Agreement or the transactions contemplated hereby (other than with respect to
Argatroban, including any action reasonably required by, or condition or other
term reasonably imposed by, the FTC in connection with the Order) or (vi) the
execution, announcement or pendency of this Agreement and the transactions
contemplated by this Agreement; provided, however, that the changes set forth in
the foregoing clauses (a)(i), (b)(iii) and (b)(iv) shall be taken into account
in determining whether a “Material Adverse Effect” has occurred to the extent
(and only to the extent) such changes have a disproportionate impact on the
Transferred Assets or the Products, in each case, when compared to similar
companies or products in the pharmaceutical industry.

“Medicaid Reimbursements and Rebates” means all discounts, rebates,
reimbursements or other payments required by Governmental Rule to be made under
Medicaid, Medicare or other governmental special medical assistance programs.

“NDA” means a New Drug Application as defined in the United States Food, Drug,
and Cosmetic Act.

“NDC” means a national drug code as issued by the FDA.

“NDC Numbers” means the NDC Number for each of the Products, respectively.

“Order” means the Decision and Order relating to the Products issued by the FTC
in the proceeding captioned In the Matter of Teva Pharmaceutical Industries
Ltd., a corporation.

“Other Acquisition Agreement” has the meaning set forth in the recitals.

“Permitted Encumbrances” means (a) any minor imperfections of title or similar
Encumbrance that do not, and would not reasonably be expected to, individually
or in the aggregate, materially impair the value or materially interfere with
the use of, the Transferred Assets or the Product Technology, (b) Encumbrances
for Taxes that are not yet due and payable, (c) Encumbrances that will be
released at Closing, (d) statutory Encumbrances arising out of operation of Law
with respect to a Liability incurred in the ordinary course of business and
which is not delinquent, (e) Encumbrances incurred as a result of any facts or
circumstances related to Buyer or its Affiliates and (f) Encumbrances set forth
on Schedule 1.1(a).

- 4 -

--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.

“Product ANDA” means, for each of the Products, respectively, the Abbreviated
New Drug Application (as defined in the United States Food, Drug, and Cosmetic
Act) identified on Exhibit C, and all amendments and supplements thereto, that
have been filed with the FDA seeking authorization and approval to manufacture,
package, ship and sell such Products, as more fully defined in 21 C.F.R. Part
314.

“Products” means the Products listed on Exhibit C hereto to be purchased
pursuant to this Agreement.

“Product Scientific and Regulatory Material” means, with respect to each Seller,
all technological, scientific, development, chemical, biological,
pharmacological, toxicological, regulatory, clinical trial materials, product
safety related information (including periodic safety update reports and adverse
event database information), written correspondence with any Governmental Entity
(including warning letters) and other data, files, records and other information
(in any form or medium, wherever located) similar to the foregoing, in each case
to the extent solely related to the Products that are owned by such Seller in
its possession or control.

“Product Technology” means, with respect to each Seller, the following
information owned by or to the extent licensed to such Seller, as in existence
and in the possession of such Seller as of the Closing Date:  the manufacturing
technology, proprietary or confidential information, processes, techniques,
protocols, methods, improvements and know-how that are necessary to manufacture
the Products in accordance with the current applicable Product ANDA, as the case
may be, including, but not limited to, the manufacturing process approved in the
applicable Product ANDAs, specifications and test methods, raw material,
packaging, stability and other applicable specifications, manufacturing and
packaging instructions, master formula, validation reports to the extent
available, stability data, analytical methods, records of complaints, annual
product reviews to the extent available, and other master documents necessary
for the manufacture, control and release of the Products as conducted by, or on
behalf of, such Seller or any of its Affiliates before the Effective Date.  The
Product Technology includes without limitation the rights owned or to the extent
controlled by such Seller under any patent issued in or subject to a pending
application in the Territory as of the Closing Date, and any rights under any
patent or patent application outside of the Territory solely to the extent
necessary to manufacture the Products outside the Territory for importation to
and sale in the Territory.  For purposes of this definition, Allergan and its
Affiliates will not be deemed to be Affiliates of such Seller.

“Proposed Allergan Transaction” has the meaning set forth in the recitals.

“Purchase Price” has the meaning set forth in Section 3.1.

“Quality Agreement” means the Quality Agreement to be executed by Buyer and
Sellers pursuant to the Supply Agreement.

“Receiving Party” has the meaning set forth in Section 8.3.

“Required Third Party Consents” means the consents and approvals set forth on
Schedule 1.1(b).

“Schedules” means, collectively, the Schedules referred to throughout this
Agreement.

“Seller” or “Sellers” has the meaning set forth in the preamble.

“Seller Indemnified Parties” has the meaning set forth in Section 12.3(a).

“Seller Officer’s Certificate” means a certificate, dated the Closing Date, duly
executed by an authorized officer of Sellers, reasonably satisfactory in form to
Buyer, as to the satisfaction of the conditions set forth in Sections 10.2(a),
(b) and (c).

“Seller Payments” has the meaning set forth in Section 9.1(c).

- 5 -

--------------------------------------------------------------------------------

 

“Seller Taxes” means all (i) Taxes arising out of, relating to or otherwise in
respect of the Transferred Assets that are attributable to taxable periods, or
portions thereof, ending on or prior to the Closing Date; and (ii) Taxes imposed
on, or incurred by, Sellers or any of their Affiliates for which Sellers or
their Affiliates are liable that do not arise out of, relate to or otherwise are
not in respect of the Transferred Assets.

“Specifications” has the meaning set forth in the Supply Agreement.

“Supply Agreement” means the Supply Agreement to be executed by Sellers and
Buyer, in substantially the form attached hereto as Exhibit D.

“Tax” or “Tax(es)” means all taxes, levies or other governmental assessments,
including income, excise, property, sales or use, value added, profits, license,
withholding (with respect to compensation or otherwise), payroll, employment,
net worth, capital gains, transfer, stamp, social security, environmental,
occupation and franchise taxes, imposed by any taxing authority, and including
any interest, penalties and additions attributable thereto.

“Tax Return” means any report, return, election, notice, estimate, declaration,
information statement and other forms and documents (including all schedules,
exhibits and other attachments thereto) relating to and filed or required to be
filed with a taxing authority in connection with any Taxes (including estimated
Taxes).

“Territory” means the United States of America and its territories,
protectorates and possessions, including Puerto Rico.

“Teva” has the meaning set forth in the recitals.

“Third Party Claim” has the meaning set forth in Section 12.5(b).

“Transferred Assets” has the meaning set forth in Section 2.2(a).

“U.S.” or “U.S.A.” means the United States of America.

SECTION 1.2. Interpretation

(a) When used in this Agreement, the words “include”, “includes” and “including”
will be deemed to be followed by the words “without limitation.” Any terms
defined in the singular will have a comparable meaning when used in the plural,
and vice-versa.

(b) Reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity.

(c) Reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended, modified or
supplemented and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof.

(d) When a reference is made in this Agreement to an Article, a Section, an
Exhibit or a Schedule, such reference shall be to an Article of, a Section of,
an Exhibit to or a Schedule to, this Agreement unless otherwise indicated.

SECTION 1.3. Currency

All currency amounts referred to in this Agreement are in U.S. Dollars, unless
otherwise specified.

- 6 -

--------------------------------------------------------------------------------

 

SECTION 1.4. Incorporation by Reference and Supremacy of FTC Order

(a) Incorporation of FTC Order. The parties hereby agree and acknowledge that
the terms and provisions of the Order of the FTC shall govern this Agreement,
except with respect to Argatroban. A copy of the Order proposed as of the date
hereof is attached as Appendix I, and upon issuance by the FTC, the final Order
shall replace the currently proposed Order as Appendix I attached hereto without
any other action by the parties hereto. The terms and provisions of the Order
that pertain to this Agreement are hereby deemed incorporated by reference into
this Agreement, except with respect to Argatroban.

(b) Supremacy of FTC Order. Except with respect to Argatroban, to the extent
that any term or provision of this Agreement conflicts with any corresponding
term or provision of the Order, the parties hereby agree that the terms or
provisions of the Order shall control the rights and obligations of the parties.

(c) Publicity of Order.  Buyer acknowledges that the Order will be publicly
available and will include information regarding the Products, the Buyer and
certain information regarding this Agreement and the Ancillary Agreements.

ARTICLE II.

SALE AND PURCHASE OF TRANSFERRED ASSETS

SECTION 2.1. Purchase and Sale

Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, each Seller will sell, assign, transfer, convey and deliver to Buyer, and
Buyer will purchase, acquire and accept, all right, title and interest, within
the Territory, of such Seller in, to and under the Transferred Assets free and
clear of all Encumbrances other than Permitted Encumbrances.

SECTION 2.2. Transferred Assets

(a) The term “Transferred Assets” means, with respect to each Seller, the
following assets of such Seller, as the same exist on the Closing Date that
relate solely and exclusively to the Products (and for the avoidance of doubt,
excluding the Excluded Assets):

 

(i)

the Product ANDAs;

 

(ii)

any correspondence with the FDA in such Seller’s possession or control with
respect to the Product ANDAs;

 

(iii)

annual and periodic reports relating to the Product ANDAs which have been filed
by or on behalf of such Seller with the FDA, and adverse event reports
pertaining to the Products, in each case as are in such Seller’s possession or
control;

 

(iv)

the quantities and delivery terms in all outstanding customer purchase orders
for the Products;

 

(v)

the Product Scientific and Regulatory Material;

 

(vi)

the Assigned Contracts;

 

(vii)

the trademarks and tradenames owned by such Seller set forth on Schedule
2.2(a)(vii); and

 

(viii)

any other assets belonging to such Seller that are required to be transferred
pursuant to the Order.

(b) Sellers and Buyer expressly agree and acknowledge that the Transferred
Assets will not include any assets of any kind, nature, character or description
(whether real personal or mixed, whether tangible or intangible, whether

- 7 -

--------------------------------------------------------------------------------

 

absolute, accrued, contingent, fixed or otherwise, and wherever situated) that
are not expressly included within the definition of Transferred Assets (the
“Excluded Assets”).  Excluded Assets include, without limitation, any refund of
Seller Taxes, and all trademarks, and trade names not specifically included in
the Transferred Assets and all, brand names, logotypes, symbols, service marks,
and trade dress, and any registrations or applications for registrations of any
of the foregoing.

(c) Buyer acknowledges and agrees that Sellers may retain for archival purposes
and for purposes of complying with the Supply Agreement, applicable Law and for
legal and regulatory purposes as sellers of pharmaceutical products, one copy of
all or any part of the documentation that Sellers deliver to Buyer pursuant to
Section 2.2(a).  The copies will be retained by Sellers’ respective legal
counsel and Sellers agree to treat such copies as confidential information (in
accordance with Section 8.3 hereof).

SECTION 2.3. Assumption of Certain Liabilities and Obligations

(a) Buyer will assume, be responsible for and pay, perform and/or otherwise
discharge when due those Liabilities (including any Liabilities arising in
respect of Taxes) directly arising out of or in connection with or directly
related to (x) the Transferred Assets, the use thereof, or the use of the
Product Technology by or on behalf of Buyer or its Affiliates or their
respective agents or assignees on or after the Closing Date and (y) the
marketing, sale or use of the Products by or on behalf of Buyer or its
Affiliates or their respective agents or assignees on or after the Closing Date;
provided that, for the avoidance of doubt, such Assumed Liabilities shall
include:  (i) Liabilities arising from any patent infringement claim or lawsuit
brought by any third party, the FDA or any other Governmental Entity, in all
cases only to the extent that they relate to Product sold on or after the
Closing Date; (ii) Liabilities arising from any FDA or any other Governmental
Entity action or notification only to the extent that such Liabilities relate to
Product sold by or on behalf of Buyer or its Affiliates; (iii) Liabilities
arising from any product liability claims relating to Product sold by Buyer or
its agents or assignees, except to the extent the Manufacturer (as defined in
the Supply Agreement) is liable for such Liabilities pursuant to the Supply
Agreement on or after the Closing Date; (iv) Liabilities arising on or after the
Closing Date from any plan of Risk Evaluation and Mitigation Strategies to the
extent relating to any of the Products; and (v) state and federal
Medicaid/Medicare rebates and payments, and all credits, chargebacks, rebates,
discounts, allowances, incentives and similar payments in connection with the
sale of Products on or after the Closing Date by or on behalf of Buyer or its
Affiliates (collectively, the “Assumed Liabilities”).

(b) Except to the extent expressly included in the Assumed Liabilities, Buyer
will not assume or be responsible or liable for any Liabilities of Sellers or
their Affiliates, and shall in no event assume or be responsible or liable for
any Liabilities arising out of or in connection with or related to (x) the
Transferred Assets, the use thereof or the use of the Product Technology by or
on behalf of Sellers or their Affiliates or their respective agents or assignees
prior to the Closing Date, (y) the marketing, sale or use of the Products by or
on behalf of Sellers or their Affiliates or their respective agents or assignees
prior to the Closing Date or liabilities that were incurred before Closing with
respect to the Products and (z) Seller Taxes (collectively, the “Excluded
Liabilities”).

SECTION 2.4. License to Certain Product Technology

(a) Each Seller hereby irrevocably grants to Buyer as of the Closing Date (i) a
royalty-free exclusive, perpetual license to use the Product Technology that is
owned or licensed (to the extent capable of sublicense, provided that each such
Seller does not incur any additional fees payable to third parties with respect
to any such sublicense and that Buyer agrees to be bound by the terms required
for such sublicense by the third party licensor and to be liable for any breach
thereof) by each such Seller and presently used or held for use solely and
specifically for the manufacture of the Products for sale in the Territory and
not for other products of each such Seller or for sale in other territories, to
market and sell Products in the Territory, and to manufacture Products for
marketing and sale in the Territory, and (ii) a royalty-free, non-exclusive,
perpetual license to use the Product Technology that is owned or licensed (to
the extent capable of sublicense, provided that each such Seller does not incur
any additional fees payable to third parties with respect to any such sublicense
and that Buyer agrees to be bound by the terms required for such sublicense by
the third party licensor and to be liable for any breach thereof) by each such
Seller and used or held for use not solely and specifically for the manufacture
of the Products, to market and sell Products in the Territory and to manufacture
Products for marketing and sale in the Territory (the “Licenses”).  Each of the
Licenses includes the right to grant sublicenses.

- 8 -

--------------------------------------------------------------------------------

 

(b) Each party may modify or improve the Product Technology.  The party making
such modifications or improvements shall own all right, title and interest
therein.

SECTION 2.5. Covenant Not to Sue.

Each of the Sellers and the Buyer hereby covenants that such party and its
Affiliates will not bring any suits or claims, or cause or support any licensee
or other third party to bring any suits or claims, against the other party or
its Affiliates, their manufacturers and importers, or their distributors and
customers or their consumers, alleging that the manufacture, use, sale, offer
for sale or importation in or for the Territory of the Products, or the
equivalent competing products sold by or on behalf of each such Seller in or for
the Territory, infringes any patent rights or misappropriates any trade secrets
owned or controlled by such party or any of its Affiliates.

SECTION 2.6. Nonassignable Assets.

(a) Notwithstanding anything in this Agreement to the contrary, to the extent
that the transfer or assignment to Buyer of any Transferred Asset is prohibited
by any Governmental Rules or would require any authorizations, approvals,
consents or waivers, and such authorizations, approvals, consents or waivers
shall not have been obtained, neither this Agreement nor any document delivered
pursuant hereto shall constitute a sale, assignment or transfer or an attempted
assignment or transfer of such Transferred Asset if the applicable
authorization, approval, consent or waiver has not been obtained by (or does not
remain in full force and effect at) the Closing, unless and until such third
party authorization, approval, consent or waiver is obtained, at which time such
Transferred Asset shall be assumed and transferred to Buyer in accordance with
the terms and conditions hereof.

(b) With respect to any such authorizations, approvals, consents, or waivers
that are required for Transferred Assets, the parties shall use their respective
commercially reasonable efforts, and reasonably cooperate with each other, to
obtain promptly such authorizations, approvals, consents or waivers.  In the
event that any such authorizations, approvals, consents or waivers are not
obtained by the Closing Date, the parties shall cooperate with each other in any
mutually agreeable, reasonable and lawful arrangements designed to provide to
Buyer the benefits of use of such Transferred Assets and to impose upon Buyer
the liabilities and obligations of such Transferred Assets as if such
Transferred Assets had been conveyed to Buyer at the Closing.

ARTICLE III.

PURCHASE PRICE

SECTION 3.1. Purchase Price

Upon the terms and subject to the conditions set forth herein, in consideration
of the sale and transfer of the Transferred Assets, the Purchaser shall on the
Closing Date (i) assume the Assumed Liabilities and (ii) pay an amount in cash
equal to Four Million Dollars ($4,000,000) (the “Purchase Price”).

SECTION 3.2. Allocation of Purchase Price

The Purchase Price will be allocated among the Transferred Assets as of the
Closing Date in accordance with applicable Law and as set forth in Exhibit
E.  Each of the parties hereto agrees to report (and to cause its Affiliates to
report) the transactions contemplated by this Agreement in a manner consistent
with applicable Law and with the terms of this Agreement, including the
allocation provided in Exhibit E, and agrees not to take any position
inconsistent therewith in any Tax Return, in any Tax refund claim, in any
litigation or otherwise.

SECTION 3.3. Transfer Taxes

All transfer, sales, value added, stamp duty and similar Taxes payable in
connection with the transactions contemplated hereby will be borne by Buyer.

- 9 -

--------------------------------------------------------------------------------

 

ARTICLE IV.

THE CLOSING

SECTION 4.1. Closing Date

The closing of the (i) sale and transfer of the Transferred Assets and (ii)
license of the Product Technology pursuant to Section 2.4 (the “Closing”) will
take place at the offices of Sellers at 1090 Horsham Road, North Wales, PA
19454, or at another place designated by Sellers, remotely via the exchange of
documents by electronic mail and overnight carrier service on the first Business
Day following the date on which all of the conditions to each party’s
obligations under Article X have been satisfied or (if permitted) waived, or at
such other time, date and/or place as mutually agreed to by the parties hereto
(such date of the Closing being hereinafter referred to as the “Closing
Date”).  The parties will use their reasonable best efforts to cause the Closing
Date to occur on the same date as the date of the Allergan Closing.

SECTION 4.2. Transactions to Be Effected at the Closing

At the Closing:

(a) Sellers will deliver or cause to be delivered to Buyer each of the items
referred to in Section 10.2(d), in each case appropriately executed; and

(b) Buyer will deliver or cause to be delivered to Sellers (i) each of the items
referred to in Section 10.3(d), in each case appropriately executed, and (ii)
payment of the Purchase Price by wire transfer in immediately available funds,
to the account or accounts designated in writing by Sellers to Buyer.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller hereby represents and warrants to Buyer as follows:

SECTION 5.1. Organization; Good Standing

Such Seller is a corporation or entity duly organized, validly existing and in
good standing under the Laws the state of its incorporation or organization.
Such Seller has the requisite power and authority to own and transfer all rights
to the Transferred Assets of such Seller, to license the Product Technology
pursuant to Section 2.4 and to carry on its business as currently
conducted.  Such Seller is duly qualified to conduct business as a foreign
corporation or entity and is in good standing in each jurisdiction where the
nature of the business conducted by it makes such qualification necessary,
except where the failure to so qualify or be in good standing would not have a
Material Adverse Effect.  Such Seller is a Respondent to the Order.

SECTION 5.2. Authority; Execution and Delivery

Such Seller has the requisite corporate or similar power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement by such Seller and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and no other corporate proceeding is necessary on the part of such
Seller.  This Agreement has been duly executed and delivered by such Seller and,
assuming the due authorization, execution and delivery of this Agreement by
Buyer, will constitute the legal, valid and binding obligation of such Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar Laws affecting creditors’ rights generally from time to time in
effect and to general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at Law.

- 10 -

--------------------------------------------------------------------------------

 

SECTION 5.3. Consents; No Violation, Etc.

The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not:

(a) violate any Governmental Rule applicable to such Seller,

(b) conflict with any provision of the certificate of incorporation or by-laws
(or similar organizational document) of such Seller,

(c) except as set forth on Schedule 5.3, conflict with any contract to which
such Seller is a party or by which it is otherwise bound, including any Contract
related to any of the Products, or result in the creation of any Encumbrance
upon any of the Transferred Assets of such Seller (other than a Permitted
Encumbrance),

(d) subject to the foregoing clause (c), to the Knowledge of such Seller,
violate any rights of any third party; or

(e) except as set forth on Schedule 5.3, require any approval, authorization,
consent, license, exemption, filing or registration with any court, arbitrator
or Governmental Entity other than approval of the FTC, with respect to the
Product other than Argatroban,

except, with respect to the foregoing clauses (a) and (c), for such violations
or conflicts which would not have a Material Adverse Effect or materially
interfere with such Seller’s performance of its obligations hereunder and, with
respect to the foregoing clause (e), (i) for receipt of FDA approval of any
Product ANDA related to a Product that has not been approved by the FDA as of
the Effective Date and (ii) otherwise, for such approvals, authorizations,
consents, licenses, exemptions, filings or registrations that, if not obtained
or made, would not have a Material Adverse Effect or interfere with such
Seller’s performance of its obligations hereunder.

SECTION 5.4. Title to Transferred Assets

Such Seller has good and valid title to all of the Transferred Assets of such
Seller, the right to license the Product Technology pursuant to Section 2.4 free
and clear of all Encumbrances, other than Permitted Encumbrances. Except as
expressly set forth in this Agreement, all of the Transferred Assets are being
sold, assigned, conveyed or delivered (as applicable) to Buyer on an “As is”
“Where is” basis without representations or warranties of any kind, express or
implied, including but not limited to any warranty of merchantability or fitness
for a particular purpose or infringement of third party rights, and all such
warranties are disclaimed.

SECTION 5.5. Litigation

(a) There is no material suit, claim, action, investigation or proceeding
pending or, to the Knowledge of such Seller, threatened against such Seller,
that relates to the Transferred Assets of such Seller, the Assumed Liabilities
or the Product Technology that (i) challenges or seeks to prevent or enjoin the
transactions contemplated by this Agreement, or (ii) has not been disclosed to
Buyer in writing on Schedule 5.5(a) prior to the execution of this Agreement.

(b) Except as set forth on Schedule 5.5(b) hereto, during the twelve-month
period ending on the Effective Date (i) such Seller has not received any written
notice from any other Person challenging its ownership or rights to use any
intellectual property relating to the Products, (ii) there has not been any, and
there are no, material suits, claims, actions, investigations or proceedings
pending or, to the Knowledge of such Seller, threatened against such Seller,
relating to its ownership or rights to use any intellectual property relating to
the Products and (iii) there has not been any, and there are no, product
liability suits, claims, actions, investigations or proceedings of any kind,
including product liability, tort or breach of contract, pending or, to the
Knowledge of such Seller, threatened against such Seller, relating to the
Products or the Product Technology.

- 11 -

--------------------------------------------------------------------------------

 

SECTION 5.6. Regulatory Issues

(a) Except as may be disclosed on Schedule 5.6(a) hereto, during the
twelve-month period ending on the Effective Date, (i) with respect to the
Products only, such Seller has not received:  (A) any FDA Form 483s or warning
letters directly relating to the Products or the facilities in which the
Products are manufactured; or (B) any FDA Notices of Adverse Findings with
respect to the Products; and (ii) there has not been a recall or market
withdrawal of any Product by such Seller, whether voluntary or involuntary.

(b) Schedule 5.6(b) hereto sets forth a true and complete list of all documents
that have been made available to Buyer that sets forth (i) adverse drug
experience information, (ii) material events and matters concerning or affecting
safety and (iii) medical inquiries and complaints brought to the attention of
such Seller in respect of the Products.

SECTION 5.7. No Brokers

Except as may be disclosed on Schedule 5.7 hereto, such Seller has not entered
into any agreement, arrangement or understanding with any Person or firm which
will result in the obligation to pay any finder’s fee, brokerage commission or
similar payment in connection with the transactions contemplated hereby.

SECTION 5.8. Exclusive Representations and Warranties

Other than the representations and warranties set forth in this Article V, such
Seller is not making any other representations or warranties, express or
implied, with respect to the Products or the Transferred Assets or the Product
Technology or any other matter, including but not limited to any warranty of
merchantability or fitness for a particular purpose or infringement of third
party rights, and all such warranties are disclaimed.

SECTION 5.9. Regulatory Commitments

Such Seller has complied in all material respects with all obligations arising
from or related to any commitments to any Governmental Entity involving any
Products. Such Seller and its Affiliates have been since January 1, 2014 in
compliance in all material respects with all Laws applicable to the Transferred
Assets of such Seller and the Product Technology.

SECTION 5.10. Contracts to be Assumed; Customers

(a) Other than (i) the Assigned Contracts, (ii) any purchase orders or (iii)
other Contracts with Customers there are no other material Contracts related to
the Products.

(b) Each Contract that is a Transferred Asset of such Seller is a legal, valid
and binding obligation of such Seller and is in full force and effect and, to
the Knowledge of such Seller, each other party thereto, enforceable against such
Seller and each other party in accordance with its terms (except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws now or hereafter in effect relating to or affecting creditors’ rights
generally, and subject to the limitations imposed by general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at Law or in equity).  Such Seller has performed all material
obligations under any such Contract, has not received notice from any party
claiming or alleging that such Seller has breached or is in default thereunder
and such Seller is not (with or without lapse of time or notice, or both) in
material breach or material default thereunder.  To the Knowledge of such
Seller, each other party to each such Contract is not in material breach or
default thereunder.

(c) Schedule 5.10(c) hereto sets forth (i) a true and complete list of Customers
as of the Effective Date (the “Customer List”), and (ii) a list of active
pharmaceutical ingredients in respect of the Products, the supplier thereof and
the cost of such ingredients on a per kilogram basis.

- 12 -

--------------------------------------------------------------------------------

 

SECTION 5.11. Inventory.

Schedule 5.11 provides a true and accurate description of  the inventory levels
in respect of such Seller and the other Sellers’ three largest wholesalers of
all Products, by Stock Keeping Unit (SKU) as of May 23, 2016 (or subsequent
month end, if available) as communicated to such Seller and the other Sellers by
such wholesalers.

SECTION 5.12. Assets.

Except for those assets used pursuant to, and materials, goods and services
provided under, the Supply Agreement, the Transferred Assets of such Seller,
Product Technology and the rights to be acquired under this Agreement and the
Supply Agreement constitute all of the material assets used or held for use by
such Seller with respect to the Transferred Assets of such Seller.

SECTION 5.13. Absence of Certain Changes.

Since June 3, 2016, through the Effective Date, except as required by this
Agreement or the Ancillary Agreements or in connection with the consummation of
the transaction contemplated hereby, (i) such Seller has conducted its business
with respect to the Products and the Transferred Assets of such Seller in all
material respects in the ordinary course, and (ii) such Seller has not taken any
action (or made any omission) that, if taken (or omitted) after the Effective
Date without the consent of Buyer would constitute a material violation of 
Section 7.1.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to each Seller as follows:

SECTION 6.1. Buyer’s Organization; Good Standing

Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Wyoming.  Buyer has all requisite corporate power
and authority to carry on its business as it is currently being
conducted.  Buyer is duly qualified to conduct business as a foreign corporation
and is in good standing in every jurisdiction where the nature of the business
conducted by it makes such qualification necessary, except where the failure to
so qualify or be in good standing would not prevent or materially delay the
consummation of the transactions contemplated hereby.

SECTION 6.2. Authority; Execution and Delivery

Buyer has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by Buyer and the consummation of the transactions
contemplated hereby have been duly and validly authorized.  This Agreement has
been duly executed and delivered by Buyer and, assuming the due authorization,
execution and delivery of this Agreement by such Seller, constitutes the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar Laws affecting creditors’
rights generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at Law.

SECTION 6.3. Consents; No Violations, Etc.

The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated hereby and the compliance with the terms hereof will
not (i) violate any Governmental Rule applicable to Buyer, (ii) conflict with
any provision of the certificate of incorporation or by-laws of Buyer, (iii)
conflict with any material contract to which Buyer is a party or by which it is
otherwise bound or (iv) require any approval, authorization, consent, license,
exemption, filing or registration with any court, arbitrator or Governmental
Entity, other than

- 13 -

--------------------------------------------------------------------------------

 

approval of the FTC with respect to the Product other than Argatroban, except
with respect to the foregoing clauses (i) and (iii), for such violations or
conflicts which would not materially interfere with Buyer’s performance of its
obligations hereunder or, with respect to the foregoing clause (iv), for the
Order (other than with respect to Argatroban) and such approvals,
authorizations, consents, licenses, exemptions, filings or registrations which
have been obtained or made or which, if not obtained or made, would not
materially interfere with Buyer’s performance of its obligations hereunder.

SECTION 6.4. Litigation

There is no suit, claim, action, investigation or proceeding pending or, to the
Knowledge of Buyer, threatened against Buyer or any of its Affiliates which, if
adversely determined, would materially interfere with the ability of Buyer to
perform its obligations hereunder or the consummation of the transactions
contemplated hereby.

SECTION 6.5. Development

As of the date hereof, Buyer has not begun developing a generic version of any
Product, has not filed a Product ANDA for a generic version of any Product.

SECTION 6.6. No Brokers

Buyer has not entered into any agreement, arrangement or understanding with any
Person or firm which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby for which such Seller could be liable.

SECTION 6.7. Availability of Funds

As of the Closing Date, Buyer will have cash available that is sufficient to
enable it to make payment of the Purchase Price, to satisfy all of the Assumed
Liabilities and to make all other necessary payments in connection with
transactions contemplated by this Agreement as and when required.

SECTION 6.8. Solvency

(a) Immediately following the Closing, and after giving effect to all of the
transactions contemplated by this Agreement, Buyer will be Solvent.  In
connection with the transactions contemplated by this Agreement, Buyer is not
making any transfer of property and is not incurring any Liability with the
intent to hinder, delay, or defraud, either present or future creditors of
Buyer.

(b) For purposes of this Agreement, “Solvent” when used with respect to Buyer or
the Transferred Assets acquired by Buyer hereunder means, as applicable, that
immediately following the Closing Date, (i) the amount of the Present Fair
Saleable Value of its assets will, as of such date, exceed all of its known
Liabilities as of such date, (ii) such Person will not have, as of such date, an
unreasonably small amount of capital for the business in which it is engaged or
will be engaged, and (iii) such Person will be able to pay its Debts as they
become absolute and mature, taking into account the timing of and amounts of
cash to be received by it and the timing of and amounts of cash to be payable on
or in respect of its Debts.

(c) For purposes of the definition of “Solvent”:  (i) “Debt” means Liability on
a Payment Right and “Payment Right” means (A) any right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (B) the right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured; and (ii) “Present Fair Saleable Value” means, with respect to
Buyer or the Transferred Assets being acquired by Buyer hereunder, the amount
that may be realized if its aggregate assets (including its goodwill) are sold
as an entirety with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises.

- 14 -

--------------------------------------------------------------------------------

 

SECTION 6.9. Independent Investigation; No Warranty

(a) Buyer has conducted its own independent investigation, review, and analysis
of the Transferred Assets, the Products, the Product Technology and the Assumed
Liabilities, has formed an independent judgment concerning the Transferred
Assets, the Products, the Product Technology and the Assumed Liabilities and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
such Seller, for such purpose.

(b) Buyer acknowledges and represents that: (i)  in making its decision to enter
into this Agreement and to consummate the transactions contemplated hereby,
Buyer has relied solely upon its own investigation and the express
representations and warranties of such Seller set forth in this Agreement
(including the related portions of the Schedules) and any certificates delivered
hereunder; and (ii) neither such Seller nor any other Person has made, and the
Buyer is not relying on, any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding such Seller, its
Affiliates, the Transferred Assets, the Products, the Product Technology or the
Assumed Liabilities not expressly set forth in this Agreement (including any
information, documents and materials made available to Buyer in any electronic
data room or any repository of information, management presentations, or in any
other form in expectation of the transactions contemplated hereby), and neither
such Seller nor any other Person will have or be subject to any Liability to
Buyer or any other Person resulting from the distribution to Buyer or its
representatives or Buyer’s use of any such information.

ARTICLE VII.

CERTAIN COVENANTS AND AGREEMENTS OF SELLERS

SECTION 7.1. Conduct of Business Until Closing

During the period from the date of this Agreement and continuing until the
Closing, each Seller agrees that:

(a) Ordinary Course. Such Seller will conduct its business with respect to the
Products and the Transferred Assets in all material respects in the ordinary
course and in substantially the same manner as presently conducted and, with
respect to the Product other than Argatroban, in accordance with the Order of
the FTC, including, without limitation, by using commercially reasonable efforts
to, in each case in accordance with past practices hereof and reasonable
industry standards, (i) maintain sales of Products and customer inventory levels
in respect thereof in accordance with past practices, historical sales data
provided by such Seller to Buyer pursuant to Section 7.6 hereof and reasonable
industry standards, (ii) not engage in any special promotional activities
including special discounts, (iii) not waive any material claims or rights
related to the Products or the Transferred Assets, (iv) not terminate, modify or
waive any material provision of any Assigned Contract, (v) with respect to the
Products and the Transferred Assets, as applicable,  not materially alter the
activities and practices with respect to inventory levels of the Products
maintained at the wholesale, chain, institutional or retail levels in any
material respect, (vi) seek FDA approval for the Product ANDA for any pipeline
Product that has not already been approved by the FDA as of the Effective Date,
(vii) maintain any Product ANDAs that have been approved by the FDA as of the
Effective Date, (viii) comply with any Laws and FDA requests or requirements in
respect of the Product ANDAs or the manufacture, distribution and sale of any of
the Products pursuant to the Product ANDAs, in each case, in any material
respect, (ix) maintain any Assigned Patents, (x) maintain, in all material
respects, the assets reasonably necessary to the manufacture of the Products,
(xi) maintain sales efforts and sales levels consistent in all material respects
with past practice, or (xii) not agree, in writing or otherwise, to take or
authorize the taking of any actions that conflict with the foregoing; provided,
however, that nothing contained herein will be deemed to require the
expenditures of any funds outside of the ordinary course of business. Such
Seller will not, without the prior written consent of Buyer (which consent shall
not be unreasonably withheld, conditioned or delayed), amend or modify any
Assigned Contract in a manner adverse to Buyer in any material respect,
including any change in any price therein.

(b) No Dispositions. Such Seller will not sell, lease, license, encumber, pledge
or transfer, or agree to sell, lease, license encumber, pledge or transfer, any
of the Transferred Assets or the Product Technology.

- 15 -

--------------------------------------------------------------------------------

 

(c) No Settlements.  Such Seller will not, without the prior written consent of
Buyer (such consent not to be unreasonably withheld), (i) settle or agree to
settle any claim, suit, action or other proceeding relating to the Products or
the Transferred Assets brought against it by any Governmental Entity; provided,
however, this Section 7.1(c) shall not apply with respect to the Order or (ii)
initiate or agree to initiate any claim, suit, action or other proceeding
relating to the Products or the Transferred Assets except to protect the
Products or the Transferred Assets.

SECTION 7.2. Post-Closing Orders and Payments

From and after 12:01 A.M. (New York, New York, USA time) on the Closing Date,
(i) each Seller will promptly deliver to Buyer any payments received by each
such Seller from third parties for Finished Goods purchased by the third parties
from Buyer on or after the Closing Date, and refer all inquiries it will receive
with respect to the Products (other than with respect to Excluded Assets or
Excluded Liabilities), to Buyer or its designee; and (ii) Buyer will promptly
deliver to each such Seller any payments received by Buyer from third parties
for Finished Goods purchased by third parties from each such Seller or its
Affiliates prior to the Closing.

SECTION 7.3. Technology Transfer; Assistance with Buyer Regulatory Filings

(a) Sellers and Buyer will use commercially reasonable efforts to effect an
orderly transfer of the Product Technology from Sellers to Buyer pursuant to the
terms of this Agreement as soon as practicable following the Closing
Date.  Sellers will provide reasonable cooperation and assistance to Buyer,
including making available Sellers’ personnel, in connection with such transfer
of the Product Technology and Buyer’s preparation of all filings required to be
filed with the FDA by Buyer with respect to such transfer of the Product
Technology.  Each party will bear the Direct Costs incurred by it and its
Affiliates in connection with its activities undertaken under this Section
7.3(a).

(b) Except with respect to Sellers’ assistance in connection with the transfer
of the Product Technology as set forth above in Section 7.3(a), Buyer shall have
sole responsibility for obtaining, and shall use commercially reasonable efforts
to obtain, all regulatory approvals necessary for the offer, sale, importation,
manufacture, distribution, marketing, promotion, import, export, pricing and
reimbursement of the Products, including, without limitation, supplementing the
Product ANDA to include facilities designated by Buyer and to delete Sellers’
facilities, and assuming all responsibility for maintenance of the Product
ANDAs.  All decisions regarding the validation of Products and the conduct of
regulatory activities with respect to the Products after the Closing Date shall
be made by Buyer in its sole and absolute discretion, and all such regulatory
activities shall be at its sole cost.  Sellers shall use commercially reasonable
efforts in providing reasonable cooperation and pre-launch regulatory assistance
to Buyer for unlaunched Products, including making available Seller
personnel.  In addition, solely with respect to the Supply Products, Seller
shall use commercially reasonable efforts to provide validation support services
for Supply Products from Sellers’ facilities as may be reasonably requested by
Buyer.  For the avoidance of doubt, Buyer shall bear the reasonable costs
(including Direct Costs) incurred by Sellers in connection with any such
pre-launch regulatory assistance and validation support services provided
pursuant to this Section 7.3(b).  

SECTION 7.4. Sellers’ NDC Numbers

Buyer and its Affiliates will (i) sell Products only under Buyer NDC Numbers and
(ii) not sell any Product under Sellers’ or their Affiliates names, in each case
save to the extent contemplated or permitted hereunder and under the Supply
Agreement.

SECTION 7.5. Competition

(a) The parties hereto agree and acknowledge that the provisions of this
Agreement will not be construed to limit or restrict in any manner the right of
Sellers or any of their Affiliates to develop, manufacture, use, sell or
commercialize in any manner any pharmaceutical product, including any product
competitive with the Products if sold under a Product ANDA or other filing that
is not being purchased by Buyer as part of the Transferred Assets hereunder,
either in the Territory or outside of the Territory.

- 16 -

--------------------------------------------------------------------------------

 

(b) Nothing contained in this Agreement will be construed as prohibiting Sellers
or any of their Affiliates from: (i) acquiring (whether by merger, asset or
stock acquisition or otherwise) another company, business or line of products
(including by license thereof or through investment therein), which makes, has
made, sells, has sold, markets, has marketed, distributes or has distributed or
otherwise represents a product which is substantially similar to or equivalent
to a Product and continuing to operate such company, business or line of
products following such acquisition; or (ii) entering into a joint venture,
alliance or other similar collaborative arrangement between Sellers or any of
their Affiliates thereof and any third party which joint venture makes, has
made, sells, has sold, markets, has marketed, distributes or has distributed a
product which is substantially similar to or equivalent to a Product and
continuing to participate in such collaboration.

SECTION 7.6. Sales Data; Customer

(a) On the Effective Date, Seller shall deliver to Buyer monthly net sales data
for the Products (as calculated by Seller in accordance with its standard
practice) for the previous six (6) month period, including details on units.

(b) Within two (2) Business Days after the Closing Date, Sellers shall update
the Customer List and the information required to be provided pursuant to
Section 7.6(a) as necessary, to ensure that such information remains materially
accurate and complete up to and including the Closing Date.

(c) On or after the date that is five (5) Business Days prior to the anticipated
Closing Date, but in no event earlier than such date, and subject to Section 8.3
hereof, Buyer may contact the Customers to promote the Products and the
distribution thereof.

ARTICLE VIII.

CERTAIN COVENANTS AND AGREEMENTS

SECTION 8.1. Insurance

At all times from the Closing Date through that date which is three (3) years
after the termination or expiration of this Agreement, Buyer will maintain
product liability and other insurance for itself (either in its own name or in
the name of its Affiliates) in amounts, respectively, which are reasonable and
customary in the U.S.A. pharmaceutical industry for companies of comparable
size, provided that in no event shall the product liability insurance amounts be
less than $15,000,000 per occurrence and $25,000,000 in the aggregate limit of
liability per year.  Buyer shall provide the Sellers with written proof of such
insurance upon Sellers’ request.

SECTION 8.2. Books and Records

Buyer will preserve all books and records included within the Transferred Assets
for applicable periods of time as required by the FDA or FTC and, subject to
Section 8.3 hereof, make such books and records available for inspection and
copying by Sellers or their agents upon reasonable request and upon reasonable
notice.

SECTION 8.3. Confidentiality

Each party hereto or its Affiliates or contractors (a “Disclosing Party”) may,
from time to time, prior to or after the Effective Date, disclose to the other
party (the “Receiving Party”) information of a technical or non-technical nature
that is not generally known to the trade or public.  The Receiving Party agrees
that it will not use for any purpose other than as necessary to perform its
obligations under this Agreement and the Supply Agreement, and will not disclose
to anyone in any manner whatsoever, any such information, including, without
limitation, information relating in any way to the products, processes, and
services of the Disclosing Party, which becomes known to the Receiving Party on
or prior to the latter of the date of the (a) termination of this Agreement or
(b) termination or expiration of the Supply Agreement.  The obligations of this
Section 8.3 will not apply to information that (i) is known to the Receiving
Party as shown by written records prior to its disclosure by the Disclosing
Party or its Affiliates or its contractors; (ii) becomes public information or
is generally available to the public other than by an unauthorized act or
omission of the Receiving Party; or (iii) is received by the Receiving Party
from third parties

- 17 -

--------------------------------------------------------------------------------

 

who are in rightful possession of such information and who are lawfully entitled
to disclose such information to the Receiving Party and did not receive such
information from Disclosing Party.  From and after the Closing Date, the
Transferred Assets and all confidential information related solely and
exclusively to the Transferred Assets or the manufacture thereof shall be
considered the confidential information of Buyer under this Section 8.3 and the
obligations of this Section 8.3 in respect thereof will apply to Sellers and not
the Buyer.  It being understood for the avoidance of doubt, that, without
limitation, to the extent any confidential information related to the
Transferred Assets or the manufacture thereof is used by the Sellers in the
retained business thereof, such confidential information shall constitute the
confidential information of the parties.  Upon the latter of (x) the date of
termination of this Agreement or (y) the termination or expiration of the Supply
Agreement, the Receiving Party will return to the Disclosing Party all documents
that include confidential information of the Disclosing Party or its contractors
(other than the Transferred Assets), including all copies of such documents or
extracts therefrom, if any, and will make no further use of such
information.  To the extent that the confidential information relates to the
Products, each Disclosing Party or Receiving Party, as the case may be, shall
create an internal firewall and use reasonable best efforts to protect against
the disclosure of such information to such Disclosing Party’s or Receiving
Party’s, as the case may be, marketing and sales personnel.  Effective as of the
Closing, the Confidentiality Agreement will terminate without further action by
the parties thereto.

SECTION 8.4. Assumption of Regulatory Commitments

From and after the Closing Date, except as set forth in the pharmacovigilance
agreement to be entered into by the parties pursuant to the Supply Agreement,
Buyer will assume control of, and responsibility for all costs and Liabilities
arising from or related to any commitments or obligations to any Governmental
Entity involving the Products, only to the extent arising from or relating to
Product sold by Buyer after the Closing Date.

SECTION 8.5. Bulk Transfer Laws

Buyer hereby waives compliance by Sellers with the provisions of any so-called
“bulk transfer law” of any jurisdiction in connection with the sale of the
Transferred Assets to Buyer.

SECTION 8.6. Buyer NDC Numbers; Buyer Trademarks and Buyer Trade Dress Changes

Buyer covenants and agrees that, if not already applied for, immediately
following the Effective Date (if permitted by Governmental Rule), or otherwise
within five (5) days of the Closing Date, Buyer will apply for and initiate
applicable processes to obtain and establish new NDC Numbers (the “Buyer NDC
Numbers”) and notify Sellers thereof.

SECTION 8.7. Response to Medical Inquiries and Products Complaints

After the Closing Date, except as set forth in the pharmacovigilance agreement
to be entered into by the parties pursuant to the Supply Agreement, Buyer will
assume all responsibility for responding to any medical inquiries or complaints
about the Products in the Territory.

SECTION 8.8. Transition of Manufacturing Services.

Buyer and Sellers will use commercially reasonable efforts to coordinate with
each other to facilitate an orderly transition to Buyer of the supply of
Products presently manufactured by third-party manufacturers for Seller pursuant
to the Assigned Contracts.  In furtherance thereof, promptly after the Effective
Date, Buyer and Sellers shall mutually agree on the manner in which they shall
jointly contact such third-party manufacturers and the content of such
communications regarding the transition of the supply of Products from Sellers
to Buyer, including the assignment of any applicable Assigned Contracts to
Buyer.

SECTION 8.9. Use of Transferred Assets

Nothing contained in this Agreement will be construed as prohibiting Buyer or
any of its Affiliates from: (a) acquiring (whether by merger, asset or stock
acquisition or otherwise) another company, business or line of products

- 18 -

--------------------------------------------------------------------------------

 

(including by license thereof or through investment therein), which makes, has
made, sells, has sold, markets, has marketed, distributes or has distributed or
otherwise represents a product which is substantially similar to or equivalent
to a Product and continuing to operate such company, business or line of
products following such acquisition; or (b) entering into a joint venture,
alliance or other similar collaborative arrangement between Buyer or any of its
Affiliates thereof and any third party which joint venture makes, has made,
sells, has sold, markets, has marketed, distributes or has distributed a product
which is substantially similar to or equivalent to a Product, and continuing to
participate in such arrangement.

ARTICLE IX.

OTHER COVENANTS AND AGREEMENTS

SECTION 9.1. Trade Returns, Medicaid Rebates, Chargebacks

(a) (i) Buyer will, at its expense, process and bear the cost of returns of any
Products bearing Buyer’s NDC Number sold by Buyer or its Affiliates and returned
in accordance with Buyer’s returned goods policy (“Buyer Returns”) and (ii)
Sellers will, at their expense, process and bear the cost of returns on or after
the Closing Date of all Products other than Buyer Returns.

(b) Sellers and Buyer will be responsible for processing and payment of all
Medicaid Reimbursements and Rebates for the Products sold bearing their
respective NDC Numbers.

(c) Sellers will be responsible for any and all payments, rebates,
administrative fees or chargebacks due to customers under Sellers’ contracts for
Products bearing the Seller NDC Number which were sold by any Seller or its
Affiliates (“Seller Payments”).  Buyer agrees that Sellers shall have no
responsibility for, and “Seller Payments” shall not include, credits for shelf
stock adjustments or similar adjustments resulting from price decreases on or
after the Closing Date.  Buyer will be responsible for all payments, rebates,
administrative fees or chargebacks due in connection with any and all sales of
Products by or on behalf of Buyer, other than Seller Payments.

SECTION 9.2. Adverse Experience Reports

Sellers shall continue to be responsible for adverse experience reporting to the
FDA until the Closing Date.  On and after the Closing Date, Buyer and Sellers
shall negotiate in good faith and agree on a process and procedure for sharing
adverse event information for the Products in which Sellers will manufacture and
supply Buyer from a retained ANDA, which shall be documented in a
pharmacovigilance agreement to be entered into by the parties pursuant to the
Supply Agreement.  For all other Products, Sellers shall at all times provide to
Buyer all adverse drug experience information brought to the attention of
Sellers in respect of the Products manufactured by Sellers or their Affiliates,
as well as any material events and matters concerning or affecting safety of the
Products manufactured by Sellers or their Affiliates.  At and after the Closing,
Sellers shall cooperate with Buyer’s requests regarding adverse experience
information in respect of the Products to ensure that all adverse experience
data is transferred to Buyer.  After the Closing Date, subject to this
Agreement, the Supply Agreement, the Quality Agreement and any other agreement
executed between the parties and/or their Affiliates with respect to any
Product, Sellers will submit to Buyer all adverse drug experience information
brought to the attention of Sellers in respect of the Products, as well as any
material events and matters concerning or affecting safety of the
Products.  After the Closing Date, any new adverse experience reports or any
follow-up adverse experience reports received by Sellers will be forwarded to
Buyer, together with any source documents.

SECTION 9.3. Transfer of Product ANDAs, Etc.

(a) Sellers will cooperate with Buyer in disclosing any relevant records and
reports which are required to be made, maintained and reported pursuant to
Governmental Rules in the Territory with respect to the Product ANDAs that are
part of the Transferred Assets.

(b) The parties hereto agree to use their reasonable efforts to take any other
actions required by the FDA to effect the transactions contemplated hereby.  On
the Closing Date, each of the parties hereto will take any actions

- 19 -

--------------------------------------------------------------------------------

 

necessary to effect the transfer of the Product ANDAs from Sellers to Buyer,
including notices to the FDA regarding such transfer from Sellers to Buyer of
the Product ANDAs.  Each party shall bear its own costs related thereto. Sellers
shall use their commercially reasonably efforts and take all necessary actions
to seek to cause the transfer of hard copies (to the extent reasonably in each
such Seller’s possession) of the Product ANDAs to Buyer as soon as reasonably
practicable after the Closing.

SECTION 9.4. Further Action; Consents; Filings

(a) Upon the terms and subject to the conditions hereof, each of Buyer and
Sellers will use commercially reasonable efforts to (i) take, or cause to be
taken, all actions necessary, proper or advisable under applicable Governmental
Rules or otherwise to satisfy the conditions to Closing set forth in Article X
and consummate and make effective the transactions contemplated by this
Agreement, (ii) obtain from the requisite Governmental Entities any consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made in connection with the authorization, execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement and (iii) make all necessary filings, and thereafter make any other
advisable submissions, with respect to this Agreement and the transactions
contemplated by this Agreement required under any applicable Governmental Rules,
including without limitation all filings with the FDA, or any other Governmental
Entity, needed to permit Buyer to manufacture the Products in a timely and
reasonable manner.  Each of Sellers and Buyer will provide copies of all
non-confidential documents to each other party and its advisors prior to filing
and, if requested, will accept all reasonable additions, deletions or changes
suggested in connection therewith.  Each of Sellers and Buyer will furnish all
information required for any application or other filing to be made pursuant to
the rules and regulations of any applicable Governmental Rules in connection
with the transactions contemplated by this Agreement.

(b) Each of Buyer and Sellers shall use reasonable best efforts to obtain from
the FTC preliminary approval for Buyer as the purchaser of the Transferred
Assets.  Each of Buyer and Sellers agree to cooperate and use its reasonable
best efforts vigorously to contest and resist any action, including legislative,
administrative or judicial action, and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order (whether temporary,
preliminary or permanent) that is in effect and that restricts, prevents or
prohibits the consummation of the transactions contemplated by this Agreement,
including by vigorously pursuing all available avenues of administrative and
judicial appeal and all available legislative action.

SECTION 9.5. Compliance with the Federal Trade Commission Decision

Reference is made to the Order.  The parties hereto agree that the provisions
set forth in Appendix II, which provisions are called for by the Order, are
incorporated into this Agreement as if set forth in their entirety in this
Agreement, except with respect to Argatroban.  To the extent the provisions of
Appendix II conflict with the provisions of this Agreement or the provisions of
the Supply Agreement, the provisions of Appendix II shall govern, except with
respect to Argatroban.

SECTION 9.6. Representations to Customers.

During the two (2) year period following the Closing, Buyer and Sellers each
agrees not to make any false and/or disparaging statements about any Product.

SECTION 9.7. Preservation of Data Room.

Sellers shall deliver to Buyer one copy of a compact disc or DVD-ROM containing
a true, correct and complete copy of the materials in the Intralinks electronic
data room sponsored by Sellers no more than ten (10) days after the Closing
Date.  

- 20 -

--------------------------------------------------------------------------------

 

ARTICLE X.

CONDITIONS PRECEDENT

SECTION 10.1. Conditions to Each Party’s Obligations

The obligation of Buyer to purchase the Transferred Assets from Sellers and
assume the Assumed Liabilities and the obligations of Sellers to sell, assign,
convey and deliver the Transferred Assets to Buyer will be subject to the
satisfaction prior to the Closing of the following conditions:

(a) No Litigation, Injunctions, or Restraints.  No temporary restraining order,
preliminary or permanent injunction or other legal restraint or prohibition
preventing the consummation of the transactions contemplated by this Agreement
will be threatened or in effect.

(b) FTC Preliminary Approval.  The FTC shall have preliminarily approved the
Buyer as the purchaser of the Transferred Assets hereunder (other than
Argatroban and the Transferred Assets that solely and exclusively relate to
Argatroban).

(c) Allergan Closing.  The Allergan Closing shall have occurred.

(a) Related Transactions.  Prior to or concurrently with the Closing the
transactions contemplated by the Other Acquisition Agreement shall have been
consummated.

SECTION 10.2. Conditions to Obligations of Buyer

The obligation of Buyer to purchase the Transferred Assets from Sellers and to
assume the Assumed Liabilities is subject to the satisfaction on and as of the
Closing of each of the following additional conditions (any or all of which may
be waived in whole or in part by Buyer):

(a) Representations and Warranties.  The representations and warranties of
Sellers set forth in this Agreement will be true and correct (without giving
effect to any materiality or Material Adverse Effect qualifications set forth
therein) in all respects as of the Closing as though made on and as of the
Closing, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
will be true and correct as of such earlier date), and except in each case for
breaches of such representations and warranties that would not, individually or
in the aggregate, have a Material Adverse Effect.

(b) Performance of Obligations of Sellers. Sellers will have performed or
complied in all material respects with the obligations, conditions and covenants
required to be performed by it under this Agreement at or prior to the Closing.

(c) No Material Adverse Effect.  There shall not have been a Material Adverse
Effect.

(d) Deliveries.  Sellers will have duly executed and delivered to Buyer, dated
as of the Closing Date, the (i) Ancillary Agreements, (ii) Seller Officer’s
Certificate and (iii) Required Third Party Consents.

SECTION 10.3. Conditions to the Obligations of Seller

The obligations of Sellers to sell, assign, convey, and deliver the Transferred
Assets, or to cause the Transferred Assets to be sold, assigned, conveyed or
delivered, as applicable, to Buyer are subject to the satisfaction on and as of
the Closing of each of the following additional conditions (any or all of which
may be waived in whole or in part by Sellers):

(a) Representations and Warranties.  The representations and warranties of Buyer
set forth in this Agreement will be true and correct (without giving effect to
any materiality or similar qualifications set forth therein) in all respects as
of the Closing as though made on and as of the Closing, except to the extent
such representations and

- 21 -

--------------------------------------------------------------------------------

 

warranties expressly relate to an earlier date (in which case such
representations and warranties will be true and correct as of such earlier
date), and except in each case for breaches of such representations and
warranties that would not, individually or in the aggregate, have a Material
Adverse Effect.

(b) Performance of Obligations of Buyer.  Buyer will have performed in all
material respects the obligations required to be performed by it under this
Agreement at or prior to the Closing.

(c) Purchase Price.  Buyer will have paid the Purchase Price.

(d) Deliveries.  Buyer will have duly executed and delivered to Seller, dated as
of the Closing Date, the (i) Ancillary Agreements, (ii) the Buyer Officer’s
Certificate and (iii) Required Third Party Consents

ARTICLE XI.

TERMINATION, AMENDMENT AND WAIVER

SECTION 11.1. Termination

(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the transactions contemplated hereby abandoned at any time
prior to the Closing:

 

(i)

by mutual written consent of Sellers and Buyer;

 

(ii)

by Sellers if any of the conditions set forth in Section 10.1 or 10.3 will have
become incapable of fulfillment and will not have been waived by Sellers;

 

(iii)

by Buyer if any of the conditions set forth in Section 10.1 or 10.2 will have
become incapable of fulfillment and will not have been waived by Buyer;

 

(iv)

by Sellers or Buyer if the Closing does not occur on or prior to one year from
the Effective Date; provided, however, that the right to terminate this
Agreement pursuant to this clause (iv) shall not be available to any party
hereto whose action or failure to fulfill any obligation under this Agreement
has been the primary cause of the failure of the Closing to have occurred on or
prior to one year from the Effective Date;

 

(v)

by Sellers, if Buyer is not preliminarily approved by the FTC or other necessary
Governmental Entity as a purchaser of the Transferred Assets other than
Argatroban and the Transferred Assets that solely and exclusively relate to
Argatroban;

 

(vi)

by Sellers, if the staff of the FTC informs Seller in writing that the staff
will not recommend approval of Buyer as purchaser of the Transferred Assets
other than Argatroban and the Transferred Assets that solely and exclusively
relate to Argatroban; or

 

(vii)

by Sellers or Buyer if the Allergan Agreement is terminated prior to the
consummation of the transactions contemplated by the Allergan Agreement.

provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement.

- 22 -

--------------------------------------------------------------------------------

 

(b) In the event of termination of this Agreement pursuant to this Section 11.1,
written notice thereof will forthwith be given to the other party and the
transactions contemplated by this Agreement will be terminated, without further
action by any party.  If the transactions contemplated by this Agreement are
terminated as provided herein:

 

(i)

Buyer will return all documents and other material received from Sellers
relating to the Products, the Transferred Assets, the Product Technology or the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to Sellers and, if applicable, Sellers shall return any
delivered portions of the Purchase Price to Buyer;

 

(ii)

all confidential information received by Buyer with respect to Sellers, the
Products, the Transferred Assets or the Product Technology will be treated in
accordance with Section 8.3, which will remain in full force and effect
notwithstanding the termination of this Agreement; and

 

(iii)

the Supply Agreement shall be terminated.

(c) If this Agreement is terminated, no party hereto and none of their
respective directors, officers, stockholders, Affiliates or controlling Persons
shall have any further liability or obligation under this Agreement, except as
set forth in paragraphs (a) and (b) of this Section, except that (i) nothing in
this Section 11.1 will be deemed to release any party from any liability for any
willful and material breach by such party of the terms and provisions of this
Agreement, and (ii) the provisions of Section 8.3 shall survive termination of
this Agreement.

SECTION 11.2. Amendments and Waivers

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.  By an instrument in writing, Buyer, on
the one hand, or Sellers, on the other hand, may waive compliance by the other
party with any term or provision of this Agreement that such other party was or
is obligated to comply with or perform.

SECTION 11.3. Rescission

If at the time the FTC determines to make final and effective its Order
concerning the Proposed Allergan Transaction, the FTC notifies Sellers or their
Affiliates that Buyer is not an acceptable purchaser of the Transferred Assets
(other than Argatroban and the Transferred Assets that solely and exclusively
relate to Argatroban), then each of Sellers and Buyer shall have the right
immediately to rescind this Agreement, and the provisions of Sections 11.1(b)
and 11.1(c) shall be applicable as if a termination of this Agreement had
occurred.

SECTION 11.4. Modification

If at the time the FTC determines to make final and effective its Order
concerning the Proposed Allergan Transaction, the FTC notifies Seller or their
Affiliates that this Agreement is not an acceptable manner of divestiture,
Sellers and Buyer shall reasonably seek to modify this Agreement as may be
necessary to satisfy the FTC, except with respect to Argatroban.

ARTICLE XII.

INDEMNIFICATION

SECTION 12.1. Survival

All representations and warranties of Sellers and Buyer contained herein or made
pursuant hereto shall survive the Closing Date and shall remain operative and in
full force and effect for a period of twelve (12) months following the Closing
Date (the “Expiration Date”).  Notwithstanding anything herein to the contrary,
any breach of a representation or warranty that is the subject of a claim that
is asserted in writing prior to the Expiration Date shall survive with respect
to such claim or any dispute with respect thereto until the final resolution
thereof.

- 23 -

--------------------------------------------------------------------------------

 

SECTION 12.2. Indemnification by Sellers

(a) Subject to Section 12.4, Sellers hereby agree that from and after the
Closing Date, Sellers shall indemnify Buyer and its Affiliates and their
respective officers, directors and employees (the “Buyer Indemnified Parties”)
against, and hold them harmless from, and pay and reimburse such Buyer
Indemnified Parties for, any Losses to the extent such Losses arise from the
following:

 

(i)

any breach by Sellers of any representation or warranty made by them contained
in this Agreement;

 

(ii)

any breach by Sellers of any of their covenants, agreements or obligations
contained in this Agreement; and

 

(iii)

any and all Excluded Assets and/or Excluded Liabilities.

SECTION 12.3. Indemnification by Buyer

(a) Subject to Section 12.4 hereof, Buyer hereby agrees that from and after the
Closing Date, Buyer shall indemnify each Seller and its Affiliates and their
respective officers, directors and employees (the “Seller Indemnified Parties”)
against, and hold them harmless from, and pay and reimburse such Seller
Indemnified Parties for, any Losses to the extent such Losses arise from the
following:

 

(i)

any breach by Buyer of any representation or warranty made by it contained in
this Agreement;

 

(ii)

any breach by Buyer of any of its covenants, agreements or obligations contained
in this Agreement; and

 

(iii)

any and all Assumed Liabilities.

Buyer Indemnified Parties and Seller Indemnified Parties are sometimes referred
to herein as “Indemnified Parties”.

SECTION 12.4. Limitations.

(a) The amount of any Losses for which either any Seller or Buyer, as the case
may be, is liable shall be reduced by (i) the amount of any insurance proceeds
actually paid to the Buyer Indemnified Party and the Seller Indemnified Party,
as applicable, and (ii) the aggregate amount actually recovered under any
Assigned Contract (if applicable) or any other indemnity agreement, contribution
agreement, or other Contract between any of the Indemnified Parties, on the one
hand, and any third Person, on the other hand, with respect to such Losses.

(b) Notwithstanding the other provisions of this Article XII, Sellers shall not
have any indemnification obligations for any individual Losses arising from or
in connection with Section 12.2(a)(i) unless and until the aggregate amount of
all such Losses together with the amount of all such Losses under the Other
Acquisition Agreement exceed Twenty Thousand ($20,000) (the “Deductible”), in
which event Sellers shall be required to pay the full amount of such Losses to
the extent exceeding the Deductible, but only up to a maximum aggregate amount
with respect to this Agreement together with the Other Acquisition Agreement of
Four Hundred Thousand Dollars ($400,000).

(c) In no event shall any party or any of its Affiliates be liable by reason of
any breach of any representation, warranty, condition or other term of this
Agreement or any duty of common law, for any punitive loss or damage and each
party hereto agrees that it shall not make any such claim; provided that the
foregoing does not limit any of the obligations or liability of any party or its
Affiliates under Sections 12.2 and 12.3 with respect to claims of unrelated
third parties.

- 24 -

--------------------------------------------------------------------------------

 

(d) Neither Sellers nor Buyer shall have any Liability under this Agreement in
respect of any Loss if such Loss would not have arisen but for (i) a change in
GAAP or (ii) a change in any Law after the Closing or a change in the
interpretation of any Law after the Closing as determined by a Governmental
Entity.

(e) For purposes of determining whether a breach of a representation or warranty
has occurred for which indemnification is provided under this Article XII (but,
for the sake of clarity, not for calculating the amount of Losses indemnifiable
hereunder), any materiality, Material Adverse Effect or similar qualifications
in such representation or warranty shall be disregarded.

(f) Except for claims based on fraud, the right of the Buyer Indemnified Parties
and the Seller Indemnified Parties under this Article XII shall be the sole and
exclusive monetary remedy of the Buyer Indemnified Parties and the Seller
Indemnified Parties, as the case may be, with respect to matters covered
hereunder, including but not limited to claims relating to the Products, the
Transferred Assets or Product Technology, Assumed Liabilities or Excluded
Liabilities and no Indemnified Party shall have any other cause of action or
remedy at Law in equity for breach of contract, rescission, tort, or otherwise
against the other party arising under or in connection with this Agreement and
the matters and transactions contemplated hereby. Without limiting the
generality of the preceding sentence, except in the case of specific performance
and for claims based on fraud, no legal action sounding in contribution, tort,
or strict liability (in each case, other than claims made or contemplated by
this Article XII) may be maintained by an Indemnified Party, or any of its
officers, directors, other governing bodies, employees, equityholders, owners,
Affiliates, representatives, agents, successors, or assigns, against Sellers or
Buyer or any of their Affiliates with respect to any matter that is the subject
of Article XII, and Buyer and Sellers, for themselves and the other Indemnified
Parties and each of their respective officers, directors, other governing
bodies, employees, equityholders, owners, Affiliates, representatives, agents,
successors, and assigns, hereby waive any and all statutory rights of
contribution or indemnification (other than rights of indemnification hereunder)
that any of them might otherwise be entitled to under any Law with respect to
any matter that is the subject of this Article XII.

SECTION 12.5. Procedure

(a) In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement, such Indemnified Party will, within a
reasonable period of time following the discovery of the matters giving rise to
any Losses, notify the indemnifying party under this Article XII (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of such Losses and the amount
of the liability estimated to accrue therefrom; provided, however, that failure
to give such notification will not affect the indemnification provided
hereunder, except to the extent the Indemnifying Party will have been prejudiced
as a result of such failure. Thereafter, the Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information and documentation reasonably
requested by the Indemnifying Party with respect to such Losses.

(b) If the indemnification sought pursuant hereto involves a claim made by a
third party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to assume the defense of such Third Party
Claim at its own expense with counsel selected by the Indemnifying
Party.  Should the Indemnifying Party so elect to assume the defense of a Third
Party Claim, the Indemnifying Party will not be liable to the Indemnified Party
for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof.  If the Indemnifying Party assumes such
defense, the Indemnified Party will have the right to participate in the defense
thereof and to employ counsel, at its own expense (which expense shall not
constitute a Loss), separate from the counsel employed by the Indemnifying
Party, it being understood that the Indemnifying Party will control such
defense.  The Indemnifying Party will be liable for the reasonable and
documented fees and expenses of counsel employed by the Indemnified Party for
any period during which the Indemnifying Party has not assumed the defense
thereof (other than during any period in which the Indemnified Party will have
failed to give notice of the Third Party Claim as provided above).  If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, all of
the parties hereto will cooperate in the defense or prosecution thereof.  Such
cooperation will include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information
which are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. If the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, it will defend or
prosecute it diligently and the Indemnifying Party will obtain the prior written
consent of the Indemnified Party (not

- 25 -

--------------------------------------------------------------------------------

 

to be unreasonably withheld) before entering into any settlement, compromise or
discharge of such Third Party Claim if (i) such settlement, compromise or
discharge does not relate solely to monetary damages, (ii) such settlement,
compromise or discharge does not expressly unconditionally and completely
release the Indemnified Party from all Losses and liabilities with respect to
such Third Party Claim, (iii) the Indemnifying Party is not directly paying the
full amount of the Losses in connection with such Third Party Claim and
(iv)  such settlement, compromise or discharge does not contain any admission of
liability by the Indemnified Party or its Affiliates.  Whether or not the
Indemnifying Party will have assumed the defense of a Third Party Claim, the
Indemnified Party will not admit any liability with respect to, or settle,
compromise or discharge, such Third Party Claim without the Indemnifying Party’s
prior written consent (not to be unreasonably withheld).

(c) If an indemnification payment is received by Buyer Indemnified Party or
Seller Indemnified Party, as applicable, and such Indemnified Party later
receives insurance proceeds in respect of the related Losses or other recoveries
under section 12.4(a)(ii) above that were not previously credited against such
indemnification payment when made, such Indemnified Party shall promptly pay to
the Indemnifying Party, an amount equal to the lesser of (A) such insurance
proceeds or other recoveries, with respect to such Losses and (B) the net
indemnification payment previously paid by such Indemnifying Party with respect
to such Losses.  Each Indemnified Party shall use reasonable and good faith
efforts to collect amounts available under available insurance coverage and
promptly and diligently pursue such claims relating to any Losses for which it
is seeking indemnification.

(d) Each Indemnified Party shall take, and shall cause its Affiliates to take,
all reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would reasonably be expected to, or such Indemnified Party
believes does, give rise thereto, including incurring costs only to the minimum
extent necessary to remedy the breach that gives rise to such Loss; provided,
that such failure to use such efforts in accordance with the foregoing shall not
relieve the Indemnifying Party of its indemnification obligations under this
Article XII except and only to the extent that the Indemnifying Party is
prejudiced thereby.

SECTION 12.6. Adjustment to Purchase Price.

Sellers and Buyer agree to treat all payments made either to or for the benefit
of the other party under this Agreement as adjustments to the Purchase Price for
Tax purposes to the extent permitted under applicable Tax Law.

ARTICLE XIII.

GENERAL PROVISIONS

SECTION 13.1. Expenses

Except as otherwise specified in this Agreement and the Supply Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such costs
and expenses, whether or not the Closing will have occurred. For the avoidance
of doubt, Buyer will not have any obligation to make any payment in respect of
the initial Firm Order (as defined in the Supply Agreement) if this Agreement is
terminated prior to the Closing Date.

SECTION 13.2. Further Assurances and Actions

Each of the parties hereto, upon the request of the other party hereto, whether
before or after the Closing and without further consideration, will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary to effect
complete consummation of the transactions contemplated by this
Agreement.  Sellers and Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement. From and after the Closing,
each of the parties shall cooperate and use their respective commercially
reasonable efforts to take, or cause

- 26 -

--------------------------------------------------------------------------------

 

to be taken, all appropriate action, and do, or cause to be done, and assist and
cooperate with the other parties in doing, all things reasonably requested by
the other party hereto with respect to the transactions contemplated hereby.

SECTION 13.3. Notices

All notices and other communications required or permitted to be given or made
pursuant to this Agreement shall be in writing signed by the sender and shall be
deemed duly given (a) on the date delivered, if personally delivered, (b) on the
date sent by telecopier with automatic confirmation by the transmitting machine
showing the proper number of pages were transmitted without error, (c) on the
Business Day after being sent by Federal Express or another recognized overnight
mail service which utilizes a written form of receipt for next day or next
business day delivery or (d) two (2) Business Days after mailing, if mailed by
U.S. postage-prepaid certified or registered mail, return receipt requested, in
each case addressed to the applicable party at the address set forth below;
provided that a party may change its address for receiving notice by the proper
giving of notice hereunder:

if to Seller prior to Closing, to:

Allergan plc

Morris Corporate Center III

400 Interpace Parkway

Parsippany, New Jersey 07054

Attention: Chief Legal Officer and Secretary

Facsimile: +1 (862) 261-8043

and

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Attn: Charles K. Ruck

R. Scott Shean

Facsimile: +1 (212) 751-4864

With a copy (which shall not constitute notice) to:

Teva Pharmaceutical Industries Ltd.

5 Basel Street

P.O.B. 3190

Petach Tikvah, Israel

Attention: Dror Bashan
Email: Dror.Bashan@teva.co.il

and

Teva Pharmaceuticals USA, Inc.

425 Privet Road

PO Box 1005

Horsham, PA 19044 U.S.A.

Attention: General Counsel

Fax: (215) 293-6499

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

- 27 -

--------------------------------------------------------------------------------

 

Attention: Daniel E. Wolf

Facsimile: (212) 446-6460

and

Kirkland & Ellis LLP

655 Fifteenth Street, N.W.

Washington, D.C. 20005

Attention: Mark Kovner

Facsimile: (202) 654-9402

if to Seller following Closing, to:

Teva Pharmaceutical Industries Ltd.

5 Basel Street

P.O.B. 3190

Petach Tikvah, Israel

Attention: Dror Bashan

Email: Dror.Bashan@teva.co.il

and

Teva Pharmaceuticals USA, Inc.

425 Privet Road

PO Box 1005

Horsham, PA 19044 U.S.A.

Attention: General Counsel

Fax: (215) 293-6499

With a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Daniel E. Wolf

Facsimile: (212) 446-6460

and

Kirkland & Ellis LLP

655 Fifteenth Street, N.W.

Washington, D.C. 20005

Attention: Mark Kovner

Facsimile: (202) 654-9402

if to Buyer, to:

Sagent Pharmaceuticals, Inc.

1901 N. Roselle Road, Suite 700

Schaumburg, IL 60195

Attention:  Michael V. Ward
Facsimile: (847) 908-1601

- 28 -

--------------------------------------------------------------------------------

 

With a copy (which shall not constitute notice) to:

Katten Muchin Rosenman LLP

525 W. Monroe

Chicago, IL 60661

Attention:  Brian J. Sodikoff

Facsimile:(312) 902-1061

SECTION 13.4. Headings

The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

SECTION 13.5. Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or public policy, all other terms and
provisions of this Agreement will nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

SECTION 13.6. Counterparts

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties hereto, it being understood that all parties hereto need not sign
the same counterpart.

SECTION 13.7. Entire Agreement; No Third-Party Beneficiaries

This Agreement and the Exhibits and Schedules hereto, together with the
Ancillary Agreements, constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral (including any letter of
intent, memorandum of understanding or term sheet), between or among the parties
hereto with respect to the subject matter hereof.  Except as specifically
provided herein, this Agreement is not intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.  Effective as of the
Closing Date, the parties hereto acknowledge and agree that the supply agreement
between Buyer and Seller, dated as of October 31, 2013, and amended as of
September 10, 2014 and all other agreements related thereto, shall be terminated
as to the Products being purchased through this Agreement and have no further
force or effect as to those Products, except that, to the extent any provision
therein survives termination of such agreement, such provision will survive in
accordance with the terms therewith.  Notwithstanding any terms of this
Agreement including this section, all agreements between Buyer and Seller
relating to Topotecan HCl shall remain unchanged by this Agreement.

SECTION 13.8. Governing Law

This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the Laws of
the State of New York, U.S.A. applicable to agreements made and to be performed
entirely in such State.

SECTION 13.9. Jurisdiction, Venue, Service of Process, WAIVER OF JURY TRIAL

(a) Buyer and Sellers agree to irrevocably submit to the exclusive jurisdiction
of (i) the Supreme Court of the State of New York, New York County, or (ii) the
United States District Court for the Southern District of New York, U.S.A., for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any

- 29 -

--------------------------------------------------------------------------------

 

transaction contemplated hereby.  Each party agrees to commence any such action,
suit or proceeding either in the United States District Court for the Southern
District of New York, U.S.A. or, if such suit, action or other proceeding may
not be brought in such court for jurisdictional reasons, in the Supreme Court of
the State of New York, New York County.  Each party further agrees that service
of any process, summons, notice or document by U.S. registered mail or
recognized international courier service to such party’s respective address set
forth in Section 13.3 of this Agreement shall be effective service of process
for any action, suit or proceeding in New York with respect to any matters to
which it has submitted to jurisdiction in this Agreement.  Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the Supreme Court of the State of New York, New York
County, or (ii) the United States District Court for the Southern District of
New York, U.S.A.

(b) THE BUYER AND THE SELLERS HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 13.10. Specific Performance

The parties hereto agree that irreparable damage may occur in the event any
provision of this Agreement were not performed in accordance with its terms and
that the parties hereto will be entitled to seek specific performance of such
terms, in addition to any other remedy at Law or in equity, without the
necessity of demonstrating the inadequacy of monetary damages and without the
posting of a bond.

SECTION 13.11. Allergan

Notwithstanding anything to the contrary contained herein, Buyer, on behalf of
itself and its Affiliates acknowledges that neither Allergan nor any of its
Affiliates (other than the Sellers) shall have any Liability under this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby, including, but not limited to, any dispute
related to, or arising from, the Transferred Assets.

SECTION 13.12. Publicity

No party will make any public announcement concerning, or otherwise publicly
disclose, any information with respect to the transactions contemplated by this
Agreement or any of the terms and conditions hereof without the prior written
consent of the other parties hereto, which consent will not be unreasonably
withheld.  Notwithstanding the foregoing, any party may make any public
disclosure concerning the transactions contemplated hereby that in the view of
such party’s counsel may be required by Law or the rules of any stock exchange
on which such party’s or its Affiliates’ securities trade; provided, however,
the party making such disclosure will provide the non-disclosing party with a
copy of the intended disclosure reasonably, and to the extent practicable, prior
to public dissemination, and the parties hereto will coordinate with one another
regarding the timing, form and content of such disclosure.

SECTION 13.13. Assignment

None of the parties may assign its rights or obligations under this Agreement
without (i) in the case of Sellers, the prior written consent of Buyer, or (ii)
in the case of Buyer, the prior written consent of Sellers; provided, however,
that after the Closing Date any party may assign its rights and obligations
under this Agreement (including without limitation the Licenses and the covenant
not to sue contained in Section 2.5), without the prior written

- 30 -

--------------------------------------------------------------------------------

 

consent of the applicable party, to an Affiliate or to a successor of the
assigning party by reason of merger, sale of all or substantially all of its
assets or portion of its business which relates to a Product or any number of
the Products, or any similar transaction.  Any permitted assignee or
successor-in-interest will assume all obligations of its assignor under this
Agreement.  No assignment will relieve any party of its responsibility for the
performance of any obligation.  This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

[signature page follows]

 

 

 

- 31 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be signed by their respective representatives thereunto duly authorized, all
as of the date first written above.

 

[SELLERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SAGENT PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

- 32 -

--------------------------------------------------------------------------------

 

EXHIBIT A

Assignment and Assumption Agreement

(see attached)

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Bill of Sale

(see attached)

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Products

(see attached)

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Supply Agreement

(see attached)

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Purchase Price Allocation

(see attached)

 

 

--------------------------------------------------------------------------------

 

Disclosure Schedules

(see attached)

 

 

--------------------------------------------------------------------------------

 

Appendix I

 

 

--------------------------------------------------------------------------------

 

Appendix II

 

 

 